Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  June 26, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                Chief Justice

  150327                                                                                              Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano
  SHERYL L. SPIGNER,                                                                                 Richard H. Bernstein,
             Plaintiff-Appellee,                                                                                     Justices

  v                                                                SC: 150327
                                                                   COA: 315616
                                                                   Macomb CC: 2011-002037-NO
  YARMOUTH COMMONS ASSOCIATION and
  KRAMER-TRIAD MANAGEMENT GROUP,
  LLC,
          Third-Party Plaintiffs,
          Defendants,
  and
  W & D LANDSCAPING & SNOW
  PLOWING, INC.,
            Third-Party Defendant-Appellant.

  _________________________________________/

         On order of the Chief Justice, the stipulation signed by counsel for the parties
  agreeing to the dismissal of this application for leave to appeal is considered, and the
  application for leave to appeal is DISMISSED with prejudice and without costs.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          June 26, 2015
           t0623
                                                                              Clerk